Citation Nr: 0513403	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of malaria, 
to include atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In an April 2003 Board decision, service connection for a 
dental disorder was denied.  Additional development on the 
malaria issue was conducted pursuant to the Board's order in 
April 2003.  In November 2003, this matter was remanded for 
additional development, to include a VA examination.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Atrial fibrillation is a residual of malaria incurred 
during the veteran's period of service.  


CONCLUSION OF LAW

Residuals of malaria manifested by atrial fibrillation was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In letters dated in June 2001 and May 2004, the RO notified 
the veteran of the information and evidence needed to 
substantiate his claims.  As a result of these letters, the 
veteran provided additional evidence in support of his claim.  
Subsequently, the Supplemental Statement of the Case (SSOC) 
dated in January 2005 specifically included the applicable 
provisions of the VCAA.  

The initial rating decision on appeal was dated in September 
1999, prior to the enactment of the VCAA.  Obviously, 
therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran in this case.  As noted 
above, the VCAA notice was provided by the RO in June 2001 
and again in May 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Further, as noted above, after 
affording the veteran the proper notices and opportunity to 
respond, the RO reconsidered the veteran's claim in the 
January 2005 SSOC.  Additionally, the veteran has indicated 
that he had submitted all pertinent evidence in support of 
his claims and that no other evidence was forthcoming.  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  
Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are not 
associated with the file, but multiple efforts were made to 
obtain them, to no avail.  All post-service medical records 
identified by the veteran have been obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no other private medical 
records in connection with this appeal.  Moreover, the 
veteran has been afforded a pertinent VA medical examination 
in connection with his claim.  The examination reports 
provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In the case where there are no service records, the Board has 
an increased responsibility to ensure that the veteran is 
well informed as to the possibility of alternate sources to 
substantiate his service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

The search for the veteran's service medical records produced 
no results.  The RO began the search in January 1986, and in 
the latest response from the National Personnel Records 
Center (NPRC) dated in July 2003, the NPRC could not confirm 
the existence of the veteran's service records.  In that 
letter, NPRC stated that if the records had been stored at 
the Center on July 12, 1973, they might have been destroyed 
in a fire that occurred on that date.  Thus, after exhausting 
all potential sources, it seems that the RO has made all 
reasonable efforts to locate the veteran's service records, 
and nothing further in this regard is required.  Dixon v. 
Derwinski, 3 Vet. App. 261.  

The veteran has alleged that he contracted malaria in 1952 
when he was stationed in Korea.  He reported that he had 
fevers as high as 106 degrees.  He also reported the onset of 
heart palpitations in 1953, which have continued 
intermittently to the present.  He indicated that he was 
hospitalized at the Army Hospital in Japan in April 1952 and 
from June to September 1952.  

Multiple private outpatient records, electrocardiogram (EKG) 
and Holter Monitor tests, and hospital records are associated 
with the claims folder.  Records dated from 1973 to 1999 
reflect in general an extensive history of paroxysmal atrial 
fibrillation, right bundle branch block pattern, 
hypertension, and premature atrial and ventricular 
contractions without evidence of other organic disease.  In a 
record from Pioneer Memorial Hospital dated in October 1973, 
it is noted that the veteran had a history of malaria in 1952 
with recurrences until 1960.  Reports from the University of 
Utah Hospital dated in March 1983 show that the veteran's 
past medical history included bouts of malaria in 1952.  

VA outpatient records dated from 1996 to 2001 reflect a past 
medical history of hypertension, and recurring palpitations.  
The records show that the veteran was diagnosed as having 
paroxysmal atrial fibrillation and recurrent chronic 
palpitations of unclear etiology.  Results from a Holter 
Monitor test conducted in September 1998, disclosed sinus 
brachycardia with right bundle branch block pattern.  

In a March 2000 medical opinion, Michael E. Knower, M.D., 
provided the veteran's past medical history as reported by 
the veteran.  Dr. Knower noted that the veteran was 22 years 
of age at the time of indicated atrial fibrillation, and that 
atrial fibrillation was extremely rare in that age group.  
Dr. Knower noted that the veteran did not have any other 
diagnoses beyond malaria at the time that malaria was 
diagnosed.  Dr. Knower further stated that it was possible to 
postulate several mechanisms by which malaria could have lead 
to atrial fibrillation.  On the other hand, Dr. Knower noted 
that there appeared to have been no other risk factors or 
preexisting problems, which would have predisposed the 
veteran to atrial fibrillation.  In sum, Dr. Knower concluded 
that the veteran's chronic atrial fibrillation most likely 
stemmed from malaria acquired while in service.  

VA outpatient records dated from April 2001 to March 2002 
disclose a history of heart problems with atrial 
fibrillation, "secondary to high fever or malaria."  

In January 2002, the veteran provided a copy of a letter sent 
to his grandmother in April 1952 from Japan, in which he 
wrote that he had been hospitalized in Japan for a skin rash 
that had developed from a bug bite.  

The Board remanded this matter in November 2003 for 
additional development.  
A Compensation and Pension evaluation was conducted in July 
2004.  The examiner noted the veteran's past medical history 
of high fevers that developed as a result of malaria in 1952.  
The veteran reported the onset of heart palpitations in 1953, 
which he indicated had continued since that time on an 
intermittent basis.  The examiner reported that a myocardial 
perfusion was completed in July 2004, the findings of which 
were mildly dilated left ventricle with normal wall motion; 
no evidence of ischemia; and fixed thinning of the inferior 
wall on stress imaging, which might be due to nontransmural 
infarct versus attenuation or scaling artifacts.  Results of 
an EKG conducted in July 2004 indicated evidence of sinus 
brachycardia.  A chest x-ray study showed slight 
cardiomegaly.  

The examiner concluded that the veteran had a well 
established history of malaria with high fevers dating back 
to 1952.  He also had a history of palpitations and 
paroxysmal atrial fibrillation dating back to 1953, at the 
age of 22.  The examiner noted that the veteran had a normal 
cardiac examination without evidence of heart failure.  
Echocardiogram findings from examination in August 2004 
appeared normal.  

The examiner noted that, in general, healthy young adults 
were at low risk for atrial fibrillation, as confirmed by 
studies.  The examiner stated that there had been rare cases 
of cardiac collapse/failure and chronic myocardial damage 
from parasites associated with malaria, but in the examiner's 
opinion, that was not due to high fevers.  Further, the 
examiner noted that studies supported no persistent cardiac 
abnormalities after malaria, or that cardiac abnormalities 
seemed unlikely or were very rare.  The examiner concluded 
that the etiology of the paroxysmal atrial fibrillation was 
uncertain.  The medical evidence showed no myocardial damage.  
The examiner stated that it was believed that such was 
possible, but that it was highly unlikely that the veteran's 
atrial fibrillation was associated with malaria.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. at 54.  

Despite the absence of service medical records to confirm in-
service incurrence of malaria, in light of the consistent 
statements and reports of record since service, the Board 
concedes that the veteran contracted malaria as a result of 
his service.  Moreover, given the uncertainty of the etiology 
of the veteran's atrial fibrillation, and in view of the 
medical evidence set forth above, the evidence is deemed to 
be at least in relative equipoise as to whether the veteran's 
current residuals of malaria manifested by atrial 
fibrillation, is of service origin.  The veteran's 
allegations have remained constant, and the medical reports 
of record reflect a reported history of malaria, and an 
extensive history of chronic palpitations of unknown 
etiology.  It appears from the record that no examiner can 
definitely out rule the possibility of a relationship between 
the prior episodes of malaria and the development of chronic 
atrial fibrillation.  Furthermore, Dr. Knower opined that 
there was a relationship.  Thus, in this regard, service 
connection for atrial fibrillation as a residual of malaria 
is warranted.  


ORDER

Service connection for atrial fibrillation as a residual of 
malaria is granted.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


